Examiner' s Reasons for Allowance
The previous 112 (a) and (b) issues have been obviated by amendment and Applicant’s arguments with respect to the 112 (f) interpretation has been found persuasive.
The closest art of record is Kim (US20080142512) and Tsuji (JP2002320549) and Schulze (DE10201310790). Kim teaches a heat sink for an induction hob substantially as claimed, however, fails to teach wherein the deflector is curved along its length, from an inlet to an outlet on transverse edges of the heat sink device or wherein the first portion of the airflow is spaced from the second portion of the airflow by the heat-sink device. Tsuji teaches a curved heat sink, however, fails to cure the deficiencies of Kim.  Tsuji further teaches air spillage, however, Kim as modified would not be capable of operating in the manner recited. Schulze also teaches a curved deflector, however, fails to cure the deficiencies of Kim. 
	Thus, Kim (US20080142512) and Tsuji (JP2002320549) and Schulze (DE10201310790) alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763